              Case 2:17-cr-00023-TLN Document 156 Filed 06/17/20 Page 1 of 4


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ELO WADLEY
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                          Case No.: 2:17-CR-023 TLN
12
                    Plaintiff,
13
     vs.                                                STIPULATION AND ORDER
14                                                      CONTINUING STATUS CONFERENCE
     DEBORAH LYNN POLLARD, and ELO                      AND EXCLUDING TIME UNDER THE
15                                                      SPEEDY TRIAL ACT
     WILLIE WADLEY,
16
                    Defendants.                         Date:       June 18, 2020
17                                                      Time:        9:30 a.m.
                                                        Court:      Hon. Troy L. Nunley
18

19

20

21

22
            The parties are working toward a negotiated resolution of this matter. Those efforts have
23
     been complicated by measures taken to mitigate the spread of COVID-19. Specifically, on
24
     March 18, 2020, Chief United States District Judge Kimberly J. Mueller issued General Order
25

26   612 restricting access to federal courthouses in the Eastern District of California until May 1,

27   2020. On April 17, 2020, General Order 617 extended access restrictions until June 1, 2020.
     ORDER CONTINUING STATUS
28   CONFERENCE
                    Case 2:17-cr-00023-TLN Document 156 Filed 06/17/20 Page 2 of 4


 1   General Order 618, issued on May 13, 2020, extended the courthouse restrictions until further
 2
     notice.
 3
               These orders, and the public health crisis that they address, have impacted the ability of
 4
     defense counsel to meet with the government and their respective clients to finalize pending
 5

 6   resolution proposals. Counsel for Ms. Pollard and Mr. Wadley are requesting to continue the

 7   status conference in this matter to August 27, 2020. Codefendant Conway Phillips, Jr., requests
 8
     that his matter remain on calendar for a status conference on June 18, 2020.
 9
               The parties to this action, Plaintiff United States of America by and through Assistant
10
     United States Attorney Jason Hitt, Attorney Toni White on behalf of Defendant Deborah Lynn
11

12   Pollard, and Attorney Todd Leras on behalf of Defendant Elo Willie Wadley, stipulate as

13   follows:
14
               1.    By this stipulation, Defendants Pollard and Wadley now move to continue the status
15
                     conference set for June 18, 2020 to August 27, 2020. Defendants Pollard and Wadley
16
                     further request to exclude time between June 18, 2020 and August 17, 2020 under
17

18                   Local Code T-4. The United States does not oppose this request.

19             2. Due to the volume of discovery in the case, pending resolution proposals, ongoing
20
                     investigation of sentencing mitigation factors, and the current limitations on in-person
21
                     client meetings and restrictions to courthouse access addressing the COVID-19
22
                     pandemic, counsel for Ms. Pollard and Mr. Wadley are requesting additional
23

24                   preparation time.

25             3.    Counsel for Ms. Pollard and Mr. Wadley represent and believe that failure to grant
26
                     additional time as requested would deny each of them the reasonable time necessary
27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:17-cr-00023-TLN Document 156 Filed 06/17/20 Page 3 of 4


 1              for effective preparation, considering the exercise of due diligence.
 2
            4. Based on the above-stated facts, the parties jointly request that the Court find that the
 3
                ends of justice served by continuing the case as requested outweigh the best interest
 4
                of the public and the Defendants in a trial within the time prescribed by the Speedy
 5

 6              Trial Act.

 7          5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 8
                seq., within which trial must commence, the time period of June 18, 2020 up to
 9
                August 27, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §
10
                3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
11

12              granted by the Court at Defendants’ request on the basis that the ends of justice

13              served by taking such action outweigh the best interest of the public and the
14
                Defendants in a speedy trial.
15
            6. Nothing in this stipulation and order shall preclude a finding that other provisions of
16
                the Speedy Trial Act dictate that additional time periods are excludable from the
17

18              period within which a trial must commence.

19          Assistant U.S. Attorney Jason Hitt and all defense counsel have reviewed this proposed
20
     order and authorized Todd Leras via email to sign it on their behalf.
21
     DATED: June 16, 2020
22                                                        By      /s/ Todd D. Leras for
                                                                  JASON HITT
23
                                                                  Assistant United States Attorney
24
     DATED: June 16, 2020
25                                                        By      /s/ Todd D. Leras for
                                                                  TONI L. WHITE
26
                                                                  Attorney for Defendant
27                                                                DEBORAH POLLARD
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:17-cr-00023-TLN Document 156 Filed 06/17/20 Page 4 of 4


 1   DATED: June 16, 2020
                                                          By     /s/ Todd D. Leras
 2
                                                                 TODD D. LERAS
 3                                                               Attorney for Defendant
                                                                 ELO WADLEY
 4

 5

 6                                               ORDER

 7          BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 8
     hereby ordered that the status conference in this matter for Defendants Deborah Pollard and Elo
 9
     Wadley, scheduled for June 18, 2020, be continued to August 27, 2020. The status conference
10
     for Defendant Conway Phillips, Jr., shall remain set for June 18, 2020. The Court further finds,
11

12   based on the representations of the parties and the request of Defendant Pollard and Defendant

13   Wadley, that the ends of justice served by granting the continuance outweigh the best interests of
14
     the public and the defendants in a speedy trial. Time shall be excluded under the Speedy Trial
15
     Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation
16
     taking into consideration the exercise of due diligence for the period from June 18, 2020, up to
17

18   and including August 27, 2020.

19   DATED: June 16, 2020
20

21                                                          Troy L. Nunley
22                                                          United States District Judge

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
